PER CURIAM
The state appeals the trial court’s granting of defendant’s motion to suppress evidence obtained during a search incident to an arrest. The issue is whether the arresting officer had probable cause to make the arrest. The trial court granted the motion without making findings of fact, and we cannot review the claim of error. See State v. Wise, 305 Or 78, 82 n 2, 749 P2d 1179 (1988); State v. Brown, 94 Or App 567, 765 P2d 1241 (1989). Accordingly, we vacate the order of dismissal and remand for findings on the motion to suppress.
Order of dismissal and order granting motion to suppress vacated; remanded for findings on the existing record and entry of an order consistent therewith.